Filed 8/3/22 Cal Fire Local 2881 v. State Personnel Bd. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    CAL FIRE LOCAL 2881 et al.,                                                                C093495

                    Plaintiffs and Appellants,                                      (Super. Ct. No. 34-2020-
                                                                                   80003329-CU-WM-GDS)
           v.

    STATE PERSONNEL BOARD et al.,

                    Defendants and Respondents.




         CAL FIRE Local 2881 (Local 2881)1 and Wade Sizemore appeal from an order
denying a petition for writ of mandate. Sizemore was terminated for cause as a seasonal
firefighter. After a “name-clearing” hearing, which resulted in deletion of the “for cause”
designation but not reinstatement of Sizemore as a firefighter, Local 2881 and Sizemore
attempted to file an administrative appeal with the State Personnel Board (SPB). SPB’s



1 Local 2881 is the union representing the employees of the Department of Forestry and
Fire Protection (CAL FIRE), including seasonal firefighters.

                                                             1
response was that it lacked jurisdiction to hear the appeal because a seasonal firefighter is
not a “Firefighter” as defined by the Firefighters Procedural Bill of Rights Act (FPBOR)
(Gov. Code, § 3250 et seq.),2 which gives terminated firefighters the right to an
administrative appeal.3 Local 2881 and Sizemore filed an unsuccessful petition for writ
of mandate in the superior court to compel SPB to entertain Sizemore’s administrative
appeal. The trial court found FPBOR does not apply to seasonal firefighters like
Sizemore. We agree and will affirm the order.4
                   FACTUAL AND PROCEDURAL BACKGROUND
        In the petition for writ of mandate, Sizemore alleged he “was a firefighter as
defined” in section 3251, subdivision (a), and that Sizemore “is not a probationary
employee in his position as a Firefighter I (seasonal).” On that basis, the petition
challenged respondents’ “practice of disciplining or separating [seasonal] employees
early and in response to alleged misconduct, and/or negatively impacting their right to
rehire the following fire season, without the ability to have an administrative appeal
pursuant to [FPBOR].”
        As stated in the supporting declaration of Darren Dow, state rank and file director
of Local 2881, CAL FIRE hires approximately 2,600 seasonal employees for the fire
season, who can work up to nine months a year. Seasonal firefighters are the most junior




2 All undesignated statutory references are to the Government Code. As discussed, post,
the Legislature has subsequently amended FPBOR (Sen. Bill No. 206 (2021-2022 Reg.
Sess.)). Unless otherwise noted, references to FPBOR are to the statute in effect at the
time the petition was filed (Stats. 2007, ch. 591).
3 In addition to CAL FIRE and SPB, Local 2881 and Sizemore named the Department of
Human Resources (CalHR) as a respondent. However, the petition did not allege any
involvement by CalHR other than its refusal to hear Sizemore’s appeal after SPB stated
that it lacked jurisdiction.
4   Justice Earl took no part in the preparation or decision in this appeal.

                                                2
firefighters but otherwise provide the same services as firefighters in the higher ranks.
CAL FIRE’s practice is to rehire seasonal firefighters from year to year. Seasonal
firefighters have automatic rehire rights by seniority unless terminated for cause.
       From May to November from 2015 through 2018, CAL FIRE hired Sizemore as a
seasonal firefighter and assigned him to work out of the Fort Bragg Station in the
Mendocino Unit. On August 2, 2018, during the fire season, Sizemore received a notice
of termination with cause. The termination notice was based on allegations of acts of
insubordination that Sizemore denied and contended were based on inaccurate facts.
       Sizemore appealed the decision. CAL FIRE granted Sizemore a “ ‘name
clearing’ ” hearing, which consisted of an interview with CAL FIRE Unit Chief George
Gonzalez. After the interview, Chief Gonzalez sought authorization to reverse the
termination decision but, pursuant to California Code of Regulations, title 2, section 63.1,
subdivision (b)(4), the only permissible relief was to revoke the “ ‘for cause’ ”
designation.5
       The name clearing regulation provides that a seasonal employee “terminated for
fault, based on charges of misconduct which might stigmatize his or her reputation, or
seriously impair his or her opportunity to earn a living, or which might seriously damage
his or her standing or association in [the] community” is entitled to a “ ‘Name Clearing’ ”
hearing by the appointing authority on request. (Cal. Code Regs., tit. 2, § 63.1, subd. (a).)
The appointing authority’s representative conducting the hearing “should be a neutral,
impartial decision-maker, who has the authority to sustain the termination, or revoke the
‘for fault’ designation . . . .” (Id., subd. (b)(4).) If the fault allegations are not supported,
a decision will issue that the termination was without fault, but the decision “will not,
however, require that the appellant be reinstated to his or her position . . . .” (Id.,



5 Dow’s declaration attached as an exhibit a letter confirming the limited relief available.
The copy of the letter in the record is illegible.

                                                3
subd. (c).) SPB does not conduct name clearing hearings, “nor is there any right of
appeal to the [SPB]” from the decision. (Id., subd. (d).)
       Gonzalez removed the “for cause” designation from Sizemore’s termination.
Sizemore claims he was denied pay and benefits for the remainder of the 2018 season and
could not be rehired by CAL FIRE.
       Sizemore appealed the decision to the SPB. Sizemore maintained “[t]hese actions
took place solely as a result of inaccurate, inconsistent and unsupported allegations
without the right to pre-disciplinary due process, without (according to CAL FIRE) the
right to post-disciplinary due process, and in violation of the Firefighters Procedural Bill
of Rights Act, specifically, Government Code section 3254 which requires an
administrative appeal consistent with the Administrative Procedures Act.”
       SPB responded with a letter stating that it lacked “jurisdiction for an appeal from a
termination of a seasonal appointment,” quoting the entirety of California Code of
Regulations, title 2, section 63.1. SPB noted that section 63.1, subdivision (d), provides
that there is no right of appeal to the SPB from a name-clearing decision.
       Counsel for Local 2881 thereafter wrote a letter to counsel for CalHR, CAL FIRE
Legal, and SPB summarizing the events and acknowledging that SPB had consistently
contended that it did not have jurisdiction over name-clearing hearings involving adverse
action, including termination of seasonal firefighters. Counsel for Local 2881 argued:
“However, under [FPBOR] seasonal firefighters do have the right to an evidentiary
hearing, because they are NOT probationary employees -- the only type of firefighter
excluded from coverage.” Counsel further argued: “The state entities receiving this
letter have collectively taken positions that cannot be reconciled with the fact that
Firefighter Sizemore is entitled to an evidentiary hearing in accordance with
[Administrative Procedure Act] rules under [FPBOR]: (1) The SPB is the only state
entity capable of providing an evidentiary hearing to state firefighters; and (2) The SPB
does not have jurisdiction to provide a hearing involving seasonal firefighters.” Counsel

                                              4
for Local 2881 advised that if SPB did not provide Sizemore with an evidentiary hearing,
Sizemore and Local 2881 would seek recourse in court.
       Counsel for SPB responded with a letter noting that a seasonal firefighter “is a
temporary position. Temporary employees are not appointed from an employment list.
[Citation.] They are not required to go through the rigors of competing for their positions
and do not serve probationary periods. Temporary employees do not have a vested right
in a civil service position.” Counsel continued that “[s]easonal or temporary employees
do not occupy the same protected status as other civil servants. As such, [SPB]’s
constitutional obligations to provide evidentiary hearings do not extend to them.”
       With respect to Local 2881’s contentions regarding FPBOR, SPB’s counsel stated:
“While I do not necessarily share your interpretation of [FPBOR], as its application
appears to be limited to firefighters who successfully complete the probationary period,
any hearing rights that may be extended to seasonal firefighters are likely limited to a
similar name-clearing hearing,” and “[t]here can be no effective remedy offered to a
seasonal firefighter that would amount to a guarantee of his or her position or extend civil
service property rights or protection to persons who have not completed or attained civil
service status under the appropriate civil service rules.”
       The trial court conducted a trial on the papers, the parties submitted points and
authorities, and the court issued a tentative ruling denying the petition for writ of




                                              5
mandate.6 After hearing oral argument, the court issued a final order essentially adopting
the tentative ruling.7
       In the order, the trial court highlighted the definition of “ ‘ “Firefighter” ’ ” in
section 3251, subdivision (a), which included the following: “ ‘This chapter does not
apply to any employee who has not successfully completed the probationary period
established by his or her employer as a condition of employment.’ ” The court explained:
“Seasonal firefighters are not permanent employees, or persons working through
probationary periods attempting to become permanent employees. Thus, seasonal
firefighters are not required to serve a probationary period. And if they do not serve
probationary periods, then they will always, and by definition, be ‘employee[s] who
ha[ve] not successfully completed the probationary period established by his or her . . .
employer as a condition of employment.’ [FPBOR] expressly ‘does not apply’ to such
employees.” The court found that section 3254 of FPBOR reinforced this interpretation
“when it states punitive action shall not be taken ‘against any firefighter who has
successfully completed the probationary period without providing the firefighter an
opportunity for an administrative appeal.’ ”




6  In the tentative ruling, the trial court denied CAL FIRE’s request for judicial notice of a
bill that the Legislature failed to enact in 2020, which would have amended the definition
of “Firefighter” in FPBOR to include seasonal firefighters. The court also stated it would
not consider a declaration by counsel for Local 2881, Gary Messing, filed with its reply
brief, attesting, inter alia, to CAL FIRE’s history of applying FPBOR to seasonal
firefighters. The court’s ruling on the request for judicial notice was unchanged in the
final order. However, the court expanded on the reasons it would not consider Messing’s
declaration. Neither evidentiary ruling is challenged by the parties.
7 An order denying a petition for writ of mandate, which determines the rights of the
parties, constitutes a final judgment for purposes of appeal, notwithstanding the lack of a
formal judgment. (Breslin v. City and County of San Francisco (2007) 146 Cal.App.4th
1064, 1073-1074; City of Calexico v. Bergeson (2021) 64 Cal.App.5th 180, 191.)

                                               6
       The trial court rejected Sizemore’s interpretation of the definition of “Firefighter”
in FPBOR as excluding only employees who failed to complete a probationary period
established by employer, an exclusion which would not apply to a seasonal firefighter
hired without a probationary period. The court found “it would be anomalous to interpret
[FPBOR] as giving temporary employees more rights than probationary employees and
rights equal to permanent employees, and . . . the Legislature could not have intended
such a result.”
                                       DISCUSSION
       Sizemore contends that the trial court misinterpreted FPBOR in “holding that a
seasonal firefighter whose position does not require a probationary period is not a
‘firefighter’ as that term is defined by the [FPBOR]” and “therefore not entitled to an
administrative appeal in accordance with the formal hearing provisions of the
Administrative Procedures Act.”
       Because Sizemore’s appeal involves application of FPBOR to undisputed facts,
“our review is de novo.” (Poole v. Orange County Fire Authority (2015) 61 Cal.4th
1378, 1384 (Poole); Smith v. LoanMe, Inc. (2021) 11 Cal.5th 183, 190 (Smith).)
       “ ‘ “ ‘When we interpret a statute, “[o]ur fundamental task . . . is to determine the
Legislature’s intent so as to effectuate the law’s purpose. We first examine the statutory
language, giving it a plain and commonsense meaning. We do not examine that language
in isolation, but in the context of the statutory framework as a whole in order to
determine its scope and purpose and to harmonize the various parts of the enactment. If
the language is clear, courts must generally follow its plain meaning unless a literal
interpretation would result in absurd consequences the Legislature did not intend. If the
statutory language permits more than one reasonable interpretation, courts may consider
other aids, such as the statute’s purpose, legislative history, and public policy.”
[Citation.] “Furthermore, we consider portions of a statute in the context of the entire
statute and the statutory scheme of which it is a part, giving significance to every word,

                                              7
phrase, sentence, and part of an act in pursuance of the legislative purpose.” ’ ” ’
[Citation.]” (Smith, supra, 11 Cal.5th at p. 190; see also Poole, supra, 61 Cal.4th at
pp. 1384-1385.)
       The version of section 3251, subdivision (a), of FPBOR applicable to Sizemore’s
petition defines “ ‘Firefighter’ ” subject to the statute to mean “any firefighter employed
by a public agency, including, but not limited to, any firefighter who is a paramedic or
emergency medical technician, irrespective of rank. However, ‘firefighter’ does not
include an inmate of a state or local correctional agency who performs firefighting or
related duties or persons who are subject to Chapter 9.7 (commencing with Section
3300). This chapter does not apply to any employee who has not successfully completed
the probationary period established by his or her employer as a condition of
employment.”
       Sizemore contends the third sentence of section 3251, subdivision (a), is intended
to exclude only employees who failed to complete a probationary period required as
condition of employment and does not exclude employees who are not required to
complete a probationary period. The plain language of section 3251, subdivision (a),
does not support this interpretation. Use of the word “any” means that the provision is
intended to be all embracing. (See Bains v. Department of Industrial Relations (2016)
244 Cal.App.4th 1120, 1131 [“ ‘ “Generally, ‘any’ means all or every. ‘From the earliest
days of statehood the courts have interpreted “any” to be broad, general, and all
embracing’ ” ’ ”].) This provision is also phrased as a double negative, which when
stated in the affirmative, means that all firefighters who have completed a probationary
period are subject to FPBOR. (In re C.H. (2011) 53 Cal.4th 94, 103, fn. 5 [“Under
traditional principles of grammar, a ‘double negative’ combines to form an
affirmative”].) Thus, this sentence of section 1351, subdivision (a), describes the
universe of firefighters subject to FPBOR as all firefighters who have successfully
completed a probationary period for permanent employment. (§ 19171 [completion of a

                                              8
probationary period is required “when an employee enters or is promoted in the state civil
service by permanent appointment from an employment list”].)
       Sizemore acknowledges that a seasonal firefighter is a temporary position, not a
permanent position. California public employee law requires service of a probationary
period, inter alia, “when an employee enters or is promoted in the state civil service by
permanent appointment from an employment list . . . .” (§ 19171.) Section 19059
provides that “[a] temporary appointee shall not acquire any probationary or permanent
status or rights, and time spent under temporary appointment shall not contribute to the
probationary period if the appointee is subsequently successful in an examination and is
certified and appointed to the position.” Therefore, as a temporary employee, Sizemore
cannot be deemed to have completed a probationary period, meaning that FPBOR cannot
apply to him.
       As a temporary employee, Sizemore is not without due process rights when his
employment has been terminated for cause. “[I]t is well established that ‘an at-will
[public] employee’s liberty interests are deprived when his discharge is accompanied by
charges “that might seriously damage his standing and associations in his community” or
“impose[ ] on him a stigma or other disability that foreclose[s] his freedom to take
advantage of other employment opportunities.” ’ [Citations.] When such a liberty
deprivation occurs, a party has a right to a ‘name-clearing hearing.’ [Citation.]”
(Katzberg v. Regents of University of California (2002) 29 Cal.4th 300, 305.) However,
a temporary employee is not entitled to an evidentiary hearing. (See Holmes v. Hallinan
(1998) 68 Cal.App.4th 1523, 1530-1532; see also Riveros v. City of Los Angeles (1996)
41 Cal.App.4th 1342, 1354-1355.) And the remedy available is limited. An employee’s
liberty interest “entitles the employee only to a name-clearing hearing, and not to
reinstatement, back pay, or other equitable relief . . . .” (Kreutzer v. City and County of
San Francisco (2008) 166 Cal.App.4th 306, 320, fn. 9.) The name-clearing hearing



                                             9
under California Code of Regulations, title 2, section 63.1 that Sizemore requested and
received satisfied due process.
       Section 3254, subdivision (b) renders it impossible to accept an interpretation of
FPBOR that mandates Sizemore receive an administrative appeal of his termination.
Section 3254, subdivision (b), provides: “Punitive action or denial of promotion on
grounds other than merit shall not be undertaken by any employing department or
licensing or certifying agency against any firefighter who has successfully completed the
probationary period without providing the firefighter with an opportunity for
administrative appeal.” (Italics added.) There is simply no rational way to read the
italicized portion as meaning anything other than the right to administrative appeal of
discipline is reserved for permanent firefighters who have completed the probationary
period, rather than seasonal, temporary firefighters who do not serve a probationary
period and whose service cannot count as a probationary period.
       In 2021, while this appeal was pending and apparently in reaction to the trial
court’s decision, the Legislature enacted Senate Bill No. 206, amending FPBOR to
encompass seasonal firefighters. Section 3251, subdivision (a)(1), as amended provides:
“ ‘Firefighter’ means any firefighter employed by a public agency, including, but not
limited to, any firefighter who is a paramedic or emergency medical technician,
irrespective of rank. ‘Firefighter’ also means an employee of the Department of Forestry
and Fire Protection holding a temporary appointment to a firefighter position and
employed as a seasonal firefighter.” (§ 3251, subd. (a)(1), as amended by Stats. 2021,
ch. 722, § 1, eff. Jan. 1, 2022.) The exclusion of probationary employees appears in a
separate paragraph. (§ 3251, subd. (a)(3), as amended by Stats. 2021, ch. 722, § 1, eff.
Jan. 1, 2022.) However, subdivision (a)(4) adds a provision that: “Notwithstanding
paragraph (3), this chapter shall apply to an employee of the Department of Forestry and
Fire Protection holding a temporary appointment to a firefighter position who has
commenced employment in a second consecutive fire season with the department even

                                            10
though the person holding this position does not serve a probationary period.” (§ 3251,
subd. (a)(4), as amended by Stats. 2021, ch. 722, § 1, eff. Jan. 1, 2022.)
       Senate Bill No. 206 also added a new provision to FPBOR, section 3254.6 (Stats.
2021, ch. 722, § 3), which provides: “An employee of the Department of Forestry and
Fire Protection holding a temporary appointment to a firefighter position, as described in
paragraph (4) of subdivision (a) of Section 3251, shall not be terminated for cause
without a right to appeal the termination to the State Personnel Board subject to the
board’s rules.” (§ 3254.6, subd. (a)(1).) Section 3254.6 further provides that SPB shall
hold a formal evidentiary hearing on the appeal, at which the terminated seasonal
firefighter would have the burden of proof to show the termination was not supported by
a preponderance of the evidence or was in bad faith. (§ 3254.6, subd. (a)(2).)
Subdivision (a)(3) of section 3254.6 sets forth remedies if the employee prevails,
including reinstatement but not back pay. (§ 3254.6, subd. (a)(3).) Lastly, section
3254.6, subdivision (b) states that the new section does not “create a property interest in
any temporary appointment to a firefighter position or to a permanent position within the
state.” (§ 3254.6, subd. (b).)
       The parties debate whether the changes wrought by Senate Bill No. 206 are a
clarification of existing law or a change in the law. “A statute that merely clarifies, rather
than changes, existing law is properly applied to transactions predating its enactment.
[Citation.] However, a statute might not apply retroactively when it substantially changes
the legal consequences of past actions, or upsets expectations based in prior law.
[Citations.]” (Carter v. California Dept. of Veterans Affairs (2006) 38 Cal.4th 914, 922
(Carter); see also Scott v. City of San Diego (2019) 38 Cal.App.5th 228, 236 [a statute
that clarifies existing law may be applied retrospectively “ ‘because the true meaning of
the statute remains the same’ ”].)
       “Material changes in language . . . may simply indicate an effort to clarify the
statute’s true meaning. [Citation.] ‘One such circumstance is when the Legislature

                                             11
promptly reacts to the emergence of a novel question of statutory interpretation[.]’
[Citation.] ‘ “ ‘An amendment which in effect construes and clarifies a prior statute must
be accepted as the legislative declaration of the meaning of the original act, where the
amendment was adopted soon after the controversy arose concerning the proper
interpretation of the statute. . . . [¶] If the amendment was enacted soon after
controversies arose as to the interpretation of the original act, it is logical to regard the
amendment as a legislative interpretation of the original act—a formal change—rebutting
the presumption of substantial change.’ [Citation.]” ’ [Citation.]” (Carter, supra,
38 Cal.4th at p. 923.)
       “Whether an amendment represents a change in the law or merely a declaration of
existing law is a question of interpreting existing law, a task that ultimately belongs to the
judiciary. [Citation.]” (Gerard v. Orange Coast Memorial Medical Center (2018)
6 Cal.5th 443, 454-455.)
       We conclude that Senate Bill No. 206 did not merely clarify FPBOR. “ ‘A court
engaged in statutory construction looks to “all pertinent circumstances and considerations
in deciding whether an amendment is a modification or clarification of a statute.”
[Citation.] And particularly when there is no definitive “clarifying” expression by the
Legislature in the amendments themselves, we will presume that a substantial or material
statutory change . . . bespeaks legislative intention to change, and not just clarify, the
law.’ [Citation.]” (Moore v. Regents of University of California (2016) 248 Cal.App.4th
216, 246-247.) The legislative history of Senate Bill No. 206 includes committee reports
stating that the bill makes changes to FBOR and clarifies to whom FPBOR applies by
resolving an ambiguity in existing law relating to the application of the FPBOR to
temporary, seasonal firefighters. (Assem. Com. on Public Employment and Retirement,
Analysis of Sen. Bill No. 206 (2021-2022 Reg. Sess.) June 23, 2021, pp. 1 & 6.) There is
nothing in the amendments themselves expressing the Legislature’s intention to clarify



                                               12
existing law. Rather, as explained below, the amendments make material changes to the
law.
       In amending the definition of “Firefighter” in the FPBOR, the amendments did not
include every seasonal firefighter, but only those who had commenced their second
consecutive season. (§ 3251, subd. (a)(4).) In so doing, the amendment created in effect
a probationary period for a temporary position that formerly had none. (Assem. Com. on
Public Employment and Retirement, Analysis of Sen. Bill No. 206 (2021-2022 Reg.
Sess.) June 23, 2021, p. 1 [“an employee holding a temporary appointment to a firefighter
position by CAL FIRE and employed as a seasonal firefighter must be deemed to have
successfully completed the requisite probationary period if CAL FIRE employs the
firefighter in the same classification for a second temporary appointment immediately
subsequent to the first”].)
       The amendments also added procedures for a seasonal firefighter to appeal a
termination decision to the SPB. (§ 3254.6.) Under the new section, the burden of proof
is on the seasonal firefighter to show that the termination was not valid. (§ 3254.6,
subd. (a)(2).) As CAL FIRE points out, this is unlike appeals by permanent civil service
employees where the state bears the burden of persuasion (§§ 19578, 19582), but similar
to the burden imposed on a probationary employee appealing rejection by an appointing
authority (§ 19175, subd. (d)).
       In sum, Senate Bill No. 206 created for seasonal firefighters a special category of
temporary employee that provides a hybrid of protections and procedures available to
other permanent and probationary public employees. These changes in the law are
significant and cannot be deemed a mere clarification.
       Having determined that Senate Bill No. 206 did not clarify existing law, the next
inquiry is whether the amendments to FPBOR are retroactive. (McClung v. Employment
Development Dept. (2004) 34 Cal.4th 467, 474-475.) Local 2881 and Sizemore do not
contend that the amendments are retroactive. Moreover, the legislative history indicates

                                            13
that legislators were not concerned that Senate Bill No. 206 would interfere with the
present appeal, because “this bill would operate prospectively; whereas, the subject of the
litigation involves matters that predate this bill.” (Assem. Com. on Public Employment
and Retirement, Analysis of Sen. Bill No. 206 (2021-2022 Reg. Sess.) June 23, 2021,
p. 6.)
                                      DISPOSITION
         The order denying the petition for writ of mandamus is affirmed. The parties shall
bear their own costs on appeal. (Cal. Rules of Court, rule 8.278(a)(1), (5).)



                                                   /s/
                                                  HOCH, J.



We concur:



 /s/
DUARTE, Acting P. J.



 /s/
KRAUSE, J.




                                             14